 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ROSANNE L. RUST
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                         CASE NO. 2:17-CR-200 GEB
12                               Plaintiff,            STIPULATION REGARDING MOVING
                                                       JUDGMENT AND SENTENCING HEARING;
13                         v.                          [PROPOSED] ORDER
14   AARON GILLIAM,                                    DATE: July 12, 2019
                                                       TIME: 9:00 a.m.
15                               Defendant.            COURT: Hon. Garland E. Burrell, Jr.
16

17                                              STIPULATION
18          Plaintiff United States of America, by and through its counsel of record, and defendant, Aaron
19 Gilliam, by and through defendant’s counsel of record, hereby stipulate as follows:

20          1.     By previous order, this matter was set for judgment and sentencing on Friday, July 12,
21 2019, at 9:00 a.m.

22          2.     By this stipulation, the defendant now moves to continue the defendant Aarron Gilliam’s
23 judgment and sentencing hearing to Friday, August 23, 2019, at 9:00 a.m.

24          3.     The parties do not seek to reset any other dates because the PSR process has already been
25 completed.

26 ///
27 ///

28 ///

      STIPULATION REGARDING MOVING JUDGMENT AND         1
30    SENTENCING HEARING; [PROPOSED] ORDER
 1         4.     The United States will not agree to any further continuances of the judgment and

 2 sentencing hearing.

 3         IT IS SO STIPULATED.

 4   Dated: July 9, 2019                                  MCGREGOR W. SCOTT
                                                          United States Attorney
 5

 6                                                        /s/ ROSANNE L. RUST
                                                          ROSANNE L. RUST
 7                                                        Assistant United States Attorney
 8

 9   Dated: July 9, 2019                                  /s/ DAVID FISCHER
                                                          DAVID FISCHER
10
                                                          Counsel for Defendant
11                                                        AARON GILLIAM

12

13

14                                                ORDER

15         JUDGMENT AND SENTENCING HEARING FOR AARON GILLIAM IS NOW

16 SCHEDULED FOR FRIDAY, AUGUST 23, 2019. IT IS SO ORDERED.

17         Dated: July 11, 2019

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING MOVING JUDGMENT AND       2
30    SENTENCING HEARING; [PROPOSED] ORDER
